849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert HARRIS, Plaintiff-Appellant,v.CITY OF NORFOLK, VIRGINIA;  Norfolk Redevelopment andHousing Authority;  S. Cope, and all otherdefendants claiming title to certainlands allegedly heldunlawfully,Defendants-Appellees.
No. 87-3659.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 30, 1988.Decided:  May 27, 1988.

Herbert Harris, appellant pro se.
Philip Richard Trapani, City Attorney;  Harold Phillip Juren, Deputy City Attorney;  Francis Nelson Crenshaw, Crenshaw, Ware & Johnson, for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and ERVIN, Circuit Judges.
PER CURIAM:


1
Herbert Harris appeals from the district court's denial of Harris's post judgment motion seeking reconsideration and/or a new trial.  The district court found that Harris had failed to present circumstances which would warrant disturbing the judgment entered against him.  We agree and accordingly find no abuse of discretion in the district court's denial of Harris's motion.   United States v. Williams, 674 F.2d 310 (4th Cir.1982).


2
We dispense with oral argument because this appeal is frivolous.


3
AFFIRMED.